DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of claims:
Claims 1-20 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 and 09/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Green, USPG_Pub. 2015/0074732.

	Regarding claim 1, Green discloses a method comprising: 
receiving, from a content-presentation device, a request for supplemental content (Para. 11, 70-73, 156-157 (request is receive from consumer-the request includes criteria indicative of replacement programming content desired by consumer-for example non-programming content (meets supplemental content-advertisements-see Para. 14 also for non-programming content segments) that is relevant to the consumer)); 
determining a technical characteristic of the content-presentation device (Para.151 (the replacement content segment may be provided to consumer based on demographic information which includes the type of media device the consumer is using to consume the media content-so the technical characteristic of the device is determined of device is determined-for example HD amendable devices));

causing the selected supplemental content to be transmitted to the content-presentation device to facilitate the content-presentation device performing a content modification operation (Abstract; fig. 9; Para. 70-73, 167, 276 (the selected personalized content is played out of buffer for the user-manifest supports replacement at local receiver-see manifest updating-fog. 10, Para. 287)).  

	Regarding claim 2, Green discloses all in claim 1.  In addition Green discloses the method, wherein determining a technical characteristic of the content-presentation device comprises:
receiving, from the content-presentation device, at least one identifier associated with the content-presentation device (Para. 151, 240 (type of device is determine by pooling the device for characteristic information-HD amendable for example)); and 
mapping the received at least one identifier associated with the content-presentation device to the technical characteristic of the content-presentation device (Para. 151 (a HD format content will be selected for a HD amendable device-so the identifier or indicator that indicated that the device is HD amendable was mapped or associated to the HD format of the content selected)).  



Regarding claim 4, Green discloses all in claim 2.  In addition Green discloses the method, wherein the at least one identifier associated with the content-presentation device comprises a firmware identifier of the content-presentation device (Para. 242 (the low level command given by the processor to spin the drives for example is an example of firmware-which is a program usually stored in ROM-so firmware version or identifier is an inherent feature of the computer systems and subsystems described in fig. 2, 8)). 
 
	Regarding claim 5, Green discloses all in claim 2. In addition Green discloses the method, wherein the at least one identifier associated with the content-presentation device comprises a unique content-presentation device identifier of the content-presentation device (Para. 151 (the different capabilities are unique identifiers for the consumer devices)).  




	
	Regarding claim 7, Green discloses all in claim 1.  In addition Green discloses the method, wherein determining the technical characteristic of the content-presentation device comprises determining that the content-presentation device is capable of presenting content of a particular video resolution (Para. 151 (HD covers particular sets of resolutions)).  

Regarding claim 8, Green discloses all in claim 1.  In addition Green discloses the method, wherein determining the technical characteristic of the content-presentation device comprises determining that the content-presentation device comprises a threshold amount of memory (Para. 10 (buffer has size which limits the amount of memory-so a threshold amount of memory is an inherent feature of a buffer or storage-see end buffering condition detection in Para. 14 also for buffering threshold)). 

 


	Regarding claim 11, Green discloses all in claim 1. In addition Green discloses the method, further comprising: 
accessing demographic data associated with the content-presentation device, wherein selecting supplemental content based at least in part on the determined technical characteristic of the content-presentation device comprises selecting supplemental content based at least in part on (i) the determined technical characteristic (Para. 151 (HD enabled or not)) and (ii) the accessed demographic data (Para. 151 demographics include device type)).  

	Regarding claim 12, Green discloses all in claim 1. In addition Green discloses the method, wherein the content-presentation device comprises a television set, and wherein the supplemental content comprises video content (Para. 144 (advertisement video files)).  

	Regarding claim 13, Green discloses all in claim 1. In addition Green discloses the method, wherein the supplemental content comprises interactive content (Para. 144, 184 (webpages are interactive as much as URLs)).


	Regarding claim 15, Green discloses all in claim 1. In addition Green discloses the method, wherein the content-presentation device is a first content-presentation device, the request for supplemental content is a first request for supplemental content (fig. 8; Para. 151, 244 (each receiver receives a personalized media cast based on demographic information including device type-Para. 151; Abstract-first user device and first user’s personalized media meets first request for first supplemental content), and the supplemental content is a first supplemental content (fig. 8; Par. 151, 244), and wherein the method further comprises: 
receiving, from a second content-presentation device, a second request for supplemental content; determining a technical characteristic of the second content-presentation device (Para. 151, 244); 
selecting a second supplemental content, different than the first supplemental content, based at least in part on at least the determined technical characteristic of the second content- presentation device (Para. 151, 243); and 
causing the selected second supplemental content to be transmitted to the second content-presentation device to facilitate the second content-presentation device performing a second content modification operation (fig. 9, 912; Para. 276 (the 

Regarding claim 16, Green discloses all in claim 1.  In addition Green discloses the method, wherein the first supplemental content comprises interactive content and the second supplemental content does not comprise interactive content (Para. 14 (non-replaceable content is not interactive-not fetched via URLs-Para. 184).  

Regarding claim 17, Green discloses all in claim 15.  In addition Green discloses the method, wherein determining the technical characteristic of the first content-presentation device comprises determining that the first content-presentation device is capable of presenting content of a first video resolution (Para. 151 (HD capable)), and wherein determining the technical characteristic of the second content-presentation device comprises determining that the second content-presentation device is capable of presenting content of a second video resolution, lower than the first video resolution (Para. 151 (non-HD capable will support lower resolution-mutually exclusive outcomes)). 

Regarding claim 18, Green discloses all in claim 17.  In addition Green discloses the method, wherein the selected first supplemental content comprises first video content having a resolution between the first video resolution and the second video resolution (Para. 151 (HD)), and the selected second supplemental content comprises 

Regarding claim 19, Green discloses a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor (Para. 15), cause performance of a set of operations comprising: 
receiving, from a content-presentation device, a request for supplemental content (Para. 11, 70-73, 156-157 (request is receive from consumer-the request includes criteria indicative of replacement programming content desired by consumer-for example non-programming content (meets supplemental content-advertisements-see Para. 14 also for non-programming content segments) that is relevant to the consumer)); 
determining a technical characteristic of the content-presentation device (Para.151 (the replacement content segment may be provided to consumer based on demographic information which includes the type of media device the consumer is using to consume the media content-so the technical characteristic of the device is determined of device is determined-for example HD amendable devices));
selecting supplemental content based at least in part on at least the determined technical characteristic of the content-presentation device (Abstract; Para. 70-73, 151, 166-167 (personalized content based on device type is buffered for user consumption)); and 
causing the selected supplemental content to be transmitted to the content-presentation device to facilitate the content-presentation device performing a content 

Regarding claim 20, green discloses a computing system comprising: 
a processor; and 
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations (Para. 15-16) comprising: 
receiving, from a content-presentation device, a request for supplemental content (Para. 11, 70-73, 156-157 (request is receive from consumer-the request includes criteria indicative of replacement programming content desired by consumer-for example non-programming content (meets supplemental content-advertisements-see Para. 14 also for non-programming content segments) that is relevant to the consumer)); 
determining a technical characteristic of the content-presentation device (Para.151 (the replacement content segment may be provided to consumer based on demographic information which includes the type of media device the consumer is using to consume the media content-so the technical characteristic of the device is determined of device is determined-for example HD amendable devices));
selecting supplemental content based at least in part on at least the determined technical characteristic of the content-presentation device (Abstract; Para. 70-73, 151, 166-167 (personalized content based on device type is buffered for user consumption)); and 
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Green, USPG_Pub. 2015/0074732, in view of Crawford, USPG_Pub 2016/0071157.

	Regarding claim 10 Green does not explicitly disclose the method, wherein determining the technical characteristic of the content-presentation device comprises determining that the content-presentation device comprises a touch-sensitive screen.
	Crawford discloses the method, wherein determining the technical characteristic of the content-presentation device comprises determining that the content-presentation device comprises a touch-sensitive screen (Para. 80 (touch screen used as interface for detecting user input-there is determination that input is from a touch screen)).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Green to include 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANTHONY BANTAMOI/Examiner, Art Unit 2423